Holmes, J.,
dissenting. I dissent upon two bases. The first is that, in my view, the affirmative defense of assumption of the risk should not have been determined to be merged with the defense of contributory negligence under R.C. 2315.19.1 so stated in my dissent in Anderson v. Ceccardi (1983), 6 Ohio St. 3d 110, at 116.
Second, I dissent in that even though the defense of assumption of the risk is not available to the defendant hospital, the long established case law of Ohio would mandate no duty on this defendant other than one of reasonable care to invitees generally. Unless this court is to plough yet further new fields of negligence law and establish a new principle that the duty of care *21owed by hospitals is of a higher standard than is owed to the public by other business establishments in these types of cases, the law pertaining to business premises generally should prevail.
The long standing law of Ohio in these slip and fall cases was pronounced in S. S. Kresge Co. v. Fader (1927), 116 Ohio St. 718, wherein the second paragraph of the syllabus sets forth:
“The fact that during a rain-storm some water has blown into the front of a store on account of the opening of the door to admit customers, and the incoming shoppers during such rain-storm carry in moisture on their clothing and feet and umbrellas, and thereby and only thereby cause the floor inside the door and near thereto to become damp and more slippery than is the dry floor in other parts of the store, will not give rise to a cause of action against the owner or lessee of the store in favor of a later incoming patron who slips or falls on such damp floor and is injured by such fall.”
See, also, Rayburn v. J. C. Penney Outlet Store (1982), 3 Ohio App. 3d 463, 465-466.
It seems that in these matters the Ohio courts have applied the same principle to hospitals as has been applied to other business premises. Bonawitt v. Sisters of Charity (1932), 43 Ohio App. 347, and Kinkey v. Jewish Hospital Assn. (1968), 16 Ohio App. 2d 93 [45 O.O.2d 267]. The latter case recognized that a hospital owed no duty to a visitor using its parking lot to remove accumulations of snow therefrom. In explaining the absence of any duty owed by a hospital under such circumstances, the court at page 95 cited as authority Sidle v. Humphrey (1968), 13 Ohio St. 2d 45 [42 O.O.2d 96], where it expressly held in the first paragraph of the syllabus that:
“An occupier of premises is under no duty to protect a business invitee against dangers which are known to such invitee or are so obvious and apparent to such invitee that he may reasonably be expected to discover them and protect himself against them.”
In other jurisdictions the same rationale has led to similar findings of no liability in this category of slip and fall cases related to hospitals. In Gulfway General Hospital, Inc. v. Pursley (Tex. Civ. App. 1965), 397 S.W. 2d 93, 94, the plaintiff argued that an extraordinary, or “very high” standard of care should be imposed in the maintenance of a hospital emergency entrance.
See, also, Mattson v. St. Luke’s Hospital of St. Paul (1958), 252 Minn. 230, 89 N.W. 2d 743.
I perceive no abrupt or compelling change in our societal patterns which would dictate a new legal philosophy to be propounded by this court to the effect that commercial establishments, including hospitals, should maintain a staff of moppers at entrance ways during periods of rain and snow. I am not drawn to a conclusion that there is something harsh, unjust, or inherently wrong with a rule which essentially states that the risk of harm or injury from slipping and falling in the immediate area of the entrance to a commercial establishment, including a hospital, must be borne by the injured person where the fall is caused by moisture blown in or tracked in during a storm.
Accordingly, I would affirm the judgment of the court of appeals.